—Mugglin, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 28, 2000, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant had been employed by a collection company as a shipping clerk for approximately 12 years. Since March 1996, he had been treated for seborrhea of the scalp. On May 16, 1999, his employer granted him a five-week leave of absence to go to the Dominican Republic to assist his parents with an immigration matter. Shortly before June 21, 1999, when he was to have returned, he left a message on the employer’s answering machine that he was unable to return to work, but the message contained no explanation for this inability. At the hearing, claimant asserted that a worsening of his medical condition was the cause of his failure to return to the United States until October 1999.
This record, however, establishes that claimant called the *926employer and left the message three days before he sought medical care in the Dominican Republic, he did not seek medical care until the day that he was scheduled to return to the United States, he was not advised by medical personnel that he could not travel, he presented no medical evidence to substantiate that his medical condition would have prevented him from returning to work as scheduled and he acknowledged that it was his choice to remain in the Dominican Republic to receive medical care rather than to return to his physician in the United States. Under these circumstances, substantial evidence supports the Unemployment Insurance Appeal Board’s decision that claimant voluntarily left his employment without good cause (see, Matter of Alvarado [Commissioner of Labor], 273 AD2d 563; Matter of Lopez [Hartnett], 174 AD2d 923).
Cardona, P. J., Mercure, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.